t c memo united_states tax_court pamela hardin petitioner and robert h lattinville intervenor v commissioner of internal revenue respondent docket no filed date harry charles for petitioner ben w hobert and jon a santangelo for intervenor karen o myrick for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following deficiencies in and accuracy-related_penalties under sec_6662 on petitioner’s federal_income_tax tax all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure dollar_figure accuracy-related_penalty under sec_6662 dollar_figure dollar_figure the issues remaining for decision are whether petitioner is entitled to relief under sec_6015 and whether the court should impose a penalty on petitioner under sec_6673 and sanction her attorney of record under sec_6673 the court holds that petitioner is not entitled to relief under sec_6015 the court further holds that it will not at this time impose a penalty on petitioner under sec_6673 or sanction her attorney of record under sec_6673 findings_of_fact some of the facts have been stipulated and are so found pamela hardin petitioner resided in missouri at the time she filed the petition at times not established by the record petitioner was awarded an under- graduate degree in finance and international management and a master’s degree in business administration at all relevant times including during and the taxable years at issue petitioner was licensed as a certified financial planner from a time not established by the record to date petitioner worked in missouri for moneta group a registered investment_advisor at a time not established by the record before one of petitioner’s clients at moneta group referred her to robert thoma mr thoma whom she retained as her tax_return_preparer during the years in which petitioner retained mr thoma they sometimes referred clients to one another petitioner met robert h lattinville intervenor in in she began to date him seriously they married on date and were still married during and during and intervenor was a partner in the law firm of stinson morrison hecker llp during those years he also owned a sports management business that he operated as a sole_proprietorship intervenor discontinued his sports management business in petitioner has two daughters from a previous marriage who except while they were attending college resided with her and intervenor during and during those years petitioner received from her former husband and the father of those daughters monthly child_support of dollar_figure for them who as of date were ages and petitioner and intervenor have one daughter from their marriage who was seven years old as of date and who also resided with them during and at all relevant times petitioner and intervenor generally maintained separate bank accounts during and petitioner maintained various bank accounts some of which were business bank accounts during and petitioner and intervenor maintained a joint account into which intervenor deposited between dollar_figure and dollar_figure each month during those years he also paid directly certain household expenses including expenses as incurred in renovating the residence in which they lived sometime in petitioner who at the time had years of experience in the investment industry created and became president of a financial planning company known as foundation wealth management llc fwm fwm is a registered investment_advisor that files reports with the securities_and_exchange_commission and that petitioner has been operating as a sole_proprietorship since she created it intervenor was not involved in the creation or the operation of fwm petitioner retained mr thoma in fall to establish an accounting system for fwm as president of fwm petitioner was responsible for fwm’s providing comprehensive personal financial planning which included giving advice on matters involving cashflow retirement tax and estate_planning and investment management between and the average value of the assets that peti- tioner managed as president of fwm increased from dollar_figure million to dollar_figure million in the average value of the assets that she managed as president of fwm was dollar_figure million as of date petitioner had averaged a client retention rate throughout the previous eight years of percent during the period through petitioner retained shaundra huebner ms huebner to assist her in operating fwm ms huebner assisted petitioner in various ways including in maintaining books_and_records for fwm’s business operations ms huebner also gathered certain personal information and informa- tion relating to fwm for use in the preparation of petitioner’s tax_return for inter alia each of the taxable years and ms huebner gave the information that she had gathered for use in preparing each of those returns to mr thoma petitioner maintained several separate bank accounts for fwm fwm’s bank accounts petitioner was the authorized signatory over and received the bank statements for fwm’s bank accounts intervenor did not have signa- tory authority over and did not receive the bank statements for fwm’s bank accounts nor did he receive any other financial information relating to fwm petitioner and intervenor filed jointly form sec_1040 u s individual_income_tax_return return for the taxable years joint_return and joint_return the court shall sometimes refer collectively to the joint_return and the joint_return as the joint returns in question petitioner and intervenor retained mr thoma to prepare the joint returns in question while he was preparing each of those returns mr thoma met on one occasion with both petitioner and intervenor and met on other occasions separately with petitioner and with intervenor petitioner or ms huebner on her behalf pro- vided mr thoma with information relating to fwm for use in his preparation of schedule c profit or loss from business schedule c for that business for each of the taxable years fwm schedule c and fwm sched- ule c intervenor provided mr thoma with information relating to his interest in the law firm in which he was a partner for use in his preparation of schedule c for that partnership_interest for each of the taxable years law firm sched- ule c and law firm schedule c intervenor also gave mr thoma information relating to intervenor’s sports management business for use in his preparation of schedule c for that business for each of the taxable years and before mr thoma had each of the joint returns in question filed electron- ically he provided petitioner with a copy of the joint_return that was to be filed petitioner did not review the copy of the joint_return or the copy of the joint_return that mr thoma provided to her instead after mr thoma provided her a copy of each of the joint returns in question she immediately placed it in a file in her office each of petitioner and intervenor authorized mr thoma to file electroni- cally each of the joint returns in question neither petitioner nor intervenor reviewed each of the joint returns in question before each of them was filed petitioner and intervenor included schedule a itemized_deductions schedule a with each of their joint_return schedule a and their joint_return schedule a in the schedule a and the schedule a they claimed inter alia home mortgage interest and points of dollar_figure and dollar_figure respectively although the record establishes that mr thoma provided petitioner with a copy of each of the joint_return and the joint_return that was to be filed either by visiting her office and giving her a paper copy or by emailing a copy to her the record does not establish which of those two methods mr thomas used to do so petitioner and intervenor included the fwm schedule c with their joint_return and the fwm schedule c with their joint_return in their fwm schedule c petitioner and intervenor showed gross_receipts or sales of dollar_figure and claimed inter alia other expenses of dollar_figure those other expenses included inter alia software upgrades of dollar_figure employee health fitness of dollar_figure continuing ed cert upgrade of dollar_figure and shared commissions of dollar_figure in their fwm schedule c petitioner and intervenor showed gross_receipts or sales of dollar_figure and claimed inter alia mortgage interest of dollar_figure and other expenses of dollar_figure those other expenses included inter alia continuing education of dollar_figure and shared fees co-op broker of dollar_figure petitioner and intervenor also included the law firm schedule c with their joint_return and the law firm schedule c with their joint re- turn in the law firm schedule c they claimed inter alia other expenses of dollar_figure those other expenses included inter alia pen contr included in k-1 inc of dollar_figure around date petitioner and intervenor separated on novem- ber they were divorced pursuant to a judgment of dissolution of mar- riage divorce judgment that the circuit_court of st louis county missouri entered the divorce judgment incorporated a marital settlement and separa- tion agreement between petitioner and intervenor separation agreement which provided the following with respect to the division of the business interests of petitioner and intervenor business partnership interests a husband owns a partnership_interest in stinson morrison hecker llp husband shall be awarded all of his right title and interest in and to stinson morrison hecker llp including husband’s capital_account b wife owns a membership interest in foundation wealth management llc wife shall be awarded all of her right title and interest in and to foundation wealth management llc including all assets and liabilities thereof and specifically including the private bank loan on which foundation wealth management is the obligor c each party shall warrant and defend and indemnify and hold the other harmless from any and all obligations financial liability indebtedness claims or charges associated with his or her awarded ownership or interest in the aforementioned entities including the cost of a reasonable defense attorney’s fees litigation expenses and court costs arising therefrom around date respondent initiated an examination of the joint returns in question mr thoma represented petitioner and intervenor during that examination on date respondent sent to mr thoma form_4549 income_tax examination changes form_4549 in which respondent proposed certain deter- minations with respect to the joint returns in question and form_4549 respondent included with the and form_4549 a workpaper explaining those proposed determinations the court shall refer collectively to the and form_4549 and the workpaper included with that form as respondent’s proposed determinations in respondent’s proposed determinations respondent proposed to disallow inter alia the respective expenses for shared commissions and shared fees co- op broker that petitioner and intervenor had claimed as part of other expenses in the fwm schedule c and the fwm schedule c respectively in respondent’s determinations respondent also proposed to disallow inter alia pen contr included in k-1 inc of dollar_figure that petitioner and intervenor had claimed as part of other expenses in the law firm schedule c on date mr thoma sent a copy of respondent’s proposed determinations to each of petitioner and intervenor on date intervenor submitted to respondent completed form_8857 request for innocent spouse relief form with respect to the taxable years and intervenor’s form in that form intervenor indicated that he did not know that there was anything incorrect or missing in the joint returns in question he then stated in pertinent part in intervenor’s form i did not have any knowledge regarding the financial status of my wife’s petitioner’s business fwm except that she seemed successful in it on date petitioner submitted to respondent completed form_8857 with respect to the taxable years and petitioner’s form in a cover letter attached to petitioner’s form_8857 petitioner stated in pertinent part attached please find my form_8857 and attachments in short i am every bit as innocent as my ex-husband in that we both relied on the expertise of our tax preparer our returns were not completed until the last minute we trusted that they were prepared accurately we paid the tax as determined on those returns our joint married house- hold in and benefitted from the temporary erroneous tax relief in petitioner’s form_8857 she did not check yes or no in response to a question asking whether she was the victim of spousal abuse or domestic violence during or in that form she indicated that she did not know that there was anything incorrect in the joint returns in question because she relied on mr thoma’s expertise in petitioner’s form_8857 petitioner stated in pertinent part it would be unfair to hold me solely or in the majority liable for the tax my ex- husband and i are equally innocent in relying on our tax preparer in an adden- dum to petitioner’s form_8857 petitioner stated in pertinent part in february or march of each year bob lattinville intervenor and i would meet with mr thoma at his office in columbia il we would drop off any_tax documents we had received my ex-husband did not typically have his k-1 from his law firm until after those meet- ings the k-1 usually arrived very close to april the tax pre- parer would then prepare our joint_return mr thoma would send us the e-filing form for signature and coupons for amounts owed as well as quarterly estimates for the coming year my ex-husband and i did not review the returns we simply relied on our preparer assumed he had prepared the returns accurately and sent in our money on date petitioner submitted to respondent completed form questionnaire for non-requesting spouse form in petitioner’s form petitioner stated that she and intervenor each had separate_accounts used for our separate businesses in an addendum to petitioner’s form petitioner stated in pertinent part the changed items primarily relate to ms hardin’s petitioner’s business as explained herein mr thoma either negligently or fraudulently took substantial deductions for fees in and fees share with coop broker in ms hardin does not know whether mr lattinville intervenor reviewed the returns at issue before signing them but does not believe that either she or mr lattinville actually received the returns until after they were filed on date intervenor submitted to respondent completed form in intervenor’s form intervenor stated in pertinent part my ex-wife the individual petitioner and i each maintained our own tax records throughout the year the individual would meet with our tax preparer mr thoma then in or about february of the year following the tax_year for which returns were being prepared the individual and i would meet with mr thoma and deliver documenta- tion for the preparation of your sic tax returns at that meeting there were typically a few documents that we had not received that were necessary to complete our returns after we received those documents in late february and early march we would schedule another meeting with mr thoma and delver sic the remaining documents then mr thoma would prepare our taxes and send the returns and an electronic_filing document for our signature i reviewed the tax returns to confirm the accuracy of the documents i provided mr thoma and the taxable_income attributable to my partnership_interest i did not review any underlying document or item pertaining to the individual’s business and its taxable_income at a time not established by the record respondent made an initial determi- nation initial sec_6015 determination that each of petitioner and intervenor is entitled to relief under sec_6015 in that initial determination respondent concluded that intervenor is entitled to relief under sec_6015 with respect to inter alia the portion of the proposed deficiency for the taxable_year that was attributable to the disallowance of the expenses for shared commissions claimed in the fwm schedule c and the portion of the proposed defi- ciency for the taxable_year that was attributable to the disallowance of the expenses for shared fees co-op broker claimed in the fwm schedule c in the initial sec_6015 determination respondent further concluded that petitioner is entitled to relief under sec_6015 with respect to the portion of the deficiency for the taxable_year that was attributable to the disallowance of the expenses for pen contr included in k-1 inc claimed in the law firm schedule c on date petitioner’s representative who is also the attorney of record in this case sent to respondent a letter petitioner’s appeal in which she appealed the initial determination that intervenor is entitled to relief under sec_6015 at a time not established by the record respondent assigned petitioner’s appeal to an appeals officer in respondent’s appeals_office on date petitioner’s representative sent to the appeals officer a letter in support of her appeal in that letter petitioner’s representative argued that intervenor should have been denied relief under sec_6015 because he had actual knowledge that the expenses for shared commissions and shared fees co- op broker in the respective fwm schedule c and the fwm schedule c were erroneous on date intervenor sent to the appeals officer a letter in which he opposed petitioner’s appeal in that letter intervenor argued that respondent had properly granted intervenor relief under sec_6015 because intervenor was not involved in the operation of fwm and had no actual knowledge of any erroneous expenses that that organization had claimed in the fwm schedule c and the fwm schedule c respectively at a time not established by the record the appeals officer affirmed the initial sec_6015 determination that each of petitioner and intervenor is entitled to certain relief under sec_6015 on date respondent issued to petitioner a notice of defi- ciency for the taxable years and notice in the notice respondent determined inter alia to decrease by dollar_figure the home mortgage interest and points claimed in the schedule a decrease by dollar_figure the gross_receipts or sales showed in the fwm schedule c and disallow the fol- lowing other expenses claimed in the fwm schedule c software up- grades of dollar_figure employee health fitness of dollar_figure continuing ed cert upgrade of dollar_figure and shared commissions of dollar_figure in the notice respondent further determined inter alia to increase by dollar_figure the home mortgage interest and points claimed in the schedule a disallow pen contr included in k-1 inc of dollar_figure claimed as an other expenses in the law firm schedule c increase by dollar_figure the gross_receipts or sales showed in the fwm schedule c disallow mortgage interest of dollar_figure claimed in the fwm schedule c and disallow the following other expenses claimed in the fwm schedule c continuing education of dollar_figure and shared fees co-op broker of dollar_figure in the notice respondent further determined that petitioner is liable for the taxable years and for an accuracy-related_penalty under sec_6662 in a so-called understatement allocation worksheet that respondent included with the notice allocation worksheet respondent indicated that intervenor is entitled to relief under sec_6015 with respect to the portion of the deficiency for the taxable_year that was attributable to respondent’s proposed determinations with respect to the fwm schedule c and the portion of the deficiency for the taxable_year that was attributable to respondent’s proposed determinations with respect to the fwm schedule c in that work- sheet respondent further indicated that petitioner is entitled to relief under sec_6015 with respect to the portion of the deficiency for the taxable_year that was attributable to respondent’s proposed determination with respect to the law firm schedule c in the notice respondent set forth the following with respect to the respec- tive claims under sec_6015 that petitioner and intervenor had made mr lattinville intervenor requested innocent spouse relief under sec_6015 sec_6015 or sec_6015 for the tax years ending date and date relief has been respondent made no determination in the notice with respect to the law firm schedule c granted mr lattinville is individually liable for dollar_figure plus interest see attached allocation worksheet ms hardin petitioner requested innocent spouse relief under sec_6015 sec_6015 or sec_6015 for the tax years ending date and date relief has been granted ms hardin is individually liable for dollar_figure plus penalties and interest see attached allocation worksheet on date during respondent’s examination of the years at issue petitioner filed a return for the taxable_year return in form_4549 dated date respondent proposed certain determinations with respect to petitioner’ sec_2011 return those proposed determinations included an adjustment that increased petitioner’s taxable_income from dollar_figure to dollar_figure and that was entirely attributable to determinations that respondent had proposed relating to the schedule c for fwm that petitioner had included with her return and an accuracy-related_penalty under sec_6662 of dollar_figure on date petitioner filed a petition with the court in which she argued that respondent had erred in granting intervenor relief under sec_6015 on date respondent filed a motion for summary_judgment in that motion respondent asked the court to hold that it does not have jurisdiction over this case in that motion respondent indicated that petitioner’s attorney of record had represented to counsel for respondent that petitioner is not disputing the determinations in the notice instead her only dispute is whether respondent should have granted relief to intervenor under sec_6015 respondent argues in respondent’s motion for summary_judgment that the court does not have jurisdiction under sec_6015 to resolve the only dispute that petitioner’s attorney of record represented remains in this case on date the court held a telephonic conference date telephonic conference with petitioner’s counsel intervenor’s counsel and respondent’s counsel during that telephonic conference the court advised respective counsel for the parties that it does not have jurisdiction to address petitioner’s allegation in the petition that respondent erred in granting relief to intervenor under sec_6015 the court further informed respective counsel for the parties during the date telephonic conference that it would deny respondent’s motion for summary_judgment without prejudice and entertain a motion by petitioner for leave to file an amendment to petition or an amended petition by order dated date the court denied respondent’s motion for summary_judgment without prejudice on date petitioner filed a motion for leave to file amended petition and lodged an amended petition on date the court granted that motion and had petitioner’s amended petition filed as of that date in that amended petition petitioner alleged that she is entitled to relief under sec_6015 for each of the taxable years and because she was abused by intervenor and was not able to challenge the treatment of any items in the joint returns in question for fear of intervenor’s retaliation on date respondent filed an answer to the amended petition in that answer respondent denied the allegations in the amended petition in support of petitioner’s claim to relief under sec_6015 opinion sec_6013 provides that married taxpayers may elect to file jointly a tax_return if a joint tax_return is filed the spouses are jointly and severally liable for the entire tax due sec_6013 114_tc_276 if certain requirements are met a spouse may be relieved of joint_and_several_liability in one of three ways see sec_6015 c f although respondent granted petitioner relief under sec_6015 with respect to the portion of the deficiency for the taxable_year that was attribut- able to respondent’s determination to disallow certain expenses claimed in the law firm schedule c she maintains that she is also entitled to relief under sec_6015 with respect to the portion of the deficiency for the taxable_year that is attributable to the expenses for shared commissions in the fwm schedule c that respondent disallowed and the portion of the deficiency for the taxable_year that is attributable to the expenses for shared fees co-op broker in the fwm schedule c that respondent disallowed the court shall refer to the expenses for shared commissions and shared fees co-op broker claimed in the fwm schedule c and the fwm schedule c respectively that respondent disallowed as the erroneous items in question respondent and intervenor disagree petitioner bears the burden of proving that she is entitled to relief under sec_6015 see rule a 132_tc_203 respondent made no determination in the notice with respect to the law firm schedule c in the notice respondent made certain other determinations with respect to the fwm schedule c the fwm schedule c the schedule a and the schedule a as the court understands petitioner’s position she is claiming relief under sec_6015 only with respect to the respective portions of the deficiencies for the taxable years and that are set forth in the text sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability petitioner and respondent agree and intervenor does not dispute that the relief that petitioner seeks is not available to her under sec_6015 or c thereby satisfying sec_6015 they disagree over whether petitioner is entitled to relief under sec_6015 as directed by sec_6015 the commissioner of internal revenue has prescribed procedures that are applicable for the years at issue and that are generally to be used in determining whether it would be inequitable to find the requesting spouse liable for part or all of the deficiency in question see rev the court is not bound by revenue procedures however we often look to them for guidance especially when we are presented with whether a requesting spouse is entitled to relief under sec_6015 see eg hollimon v commis- sioner tcmemo_2015_157 at proc sec_4 2013_43_irb_397 those procedures include seven threshold conditions threshold conditions that must be satisfied in order for the requesting spouse to be eligible for equitable relief under sec_6015 see id sec_4 i r b pincite respondent concedes and intervenor does not dispute that the first five threshold conditions are satisfied the parties disagree about whether the sixth and seventh threshold conditions are satisfied the court considers only the seventh threshold condition that is because the court’s resolution of whether petitioner satisfies the seventh threshold condition resolves whether she is entitled to relief under sec_6015 as pertinent here the seventh threshold condition in revproc_2013_34 sec_4 i r b pincite is the first five threshold conditions are the requesting spouse filed a joint_return for the taxable_year with respect to which he or she seeks relief relief is not available under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme by the spouses and the nonrequesting spouse did not transfer disqualified assets to the requesting spouse see revproc_2013_34 sec_4 - 2013_43_irb_397 the sixth threshold condition is that the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return see revproc_2013_34 sec_4 i r b pincite the income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the non- requesting spouse’s income if the liability is partially attributable to the requesting spouse then relief can only be considered for the portion of the liability attributable to the nonrequesting spouse nonetheless the service will consider granting relief regardless of whether the understatement deficiency or underpayment is attribut- able in full or in part to the requesting spouse if any of the following exceptions applies d abuse if the requesting spouse establishes that he or she was the victim of abuse prior to the time the return was filed and that as a result of the prior abuse the requesting spouse was not able to challenge the treatment of any items on the return or was not able to question the payment of any balance due reported on the return for fear of the nonrequesting spouse’s retaliation the service will con- sider granting equitable relief even though the deficiency or under- payment may be attributable in part or in full to an item of the re- questing spouse as the court understands petitioner’s position she maintains that she satisfies the seventh threshold condition in revproc_2013_34 sec_4 and is entitled to relief under sec_6015 for the respective portions of the deficien- cies for the taxable years and that are attributable to the erroneous items in question that is because petitioner contends she was abused by intervenor and as a result of that alleged abuse she was unable to challenge the erroneous items in question for fear of intervenor’s retaliation respondent disputes that any alleged abuse prevented petitioner from challenging the returns in question in support of petitioner’s contention that she was not able to challenge the erroneous items in question for fear of intervenor’s retaliation petitioner relies only on her own testimony the court did not find petitioner to be credible the court found her testimony to be in certain material respects evasive vague conclusory and or inconsistent with certain other evidence in the record that the court found to be credible the court shall not rely on the testimony of petitioner to establish her position in this case see eg 87_tc_74 the facts that the court has found in this case belie petitioner’s contentions that she was abused by intervenor and that as a result of that alleged abuse she was not able to challenge the erroneous items in question for fear of intervenor’s retaliation suffice it to say here that it was petitioner not intervenor who operated and controlled fwm in addition it was petitioner who declined to review the joint_return and the joint_return before mr thoma had those petitioner relies on her own testimony and on the respective testimonies of certain other witnesses in order to establish her claim that intervenor abused her at the conclusion of the trial in this case the court commented on the respective testimonies of those other witnesses as well as the respective testimonies of petitioner and intervenor the court will not repeat those comments here returns filed electronically moreover around date before the joint_return was even prepared let alone filed petitioner and intervenor separated we believe that petitioner’s contentions that she was abused by intervenor and that as a result of that alleged abuse she was not able to challenge the erroneous items in question for fear of intervenor’s retaliation were an after- thought that occurred to petitioner after the court had informed respective counsel for the parties during the date telephonic conference that as respondent maintained in respondent’s motion for summary_judgment the court does not have jurisdiction to consider whether respondent should have granted relief to intervenor under sec_6015 indeed at the time of that telephonic conference petitioner had not claimed in the petition in this case that intervenor’s alleged abuse prevented her from challenging the erroneous items in question for fear of intervenor’s retaliation nor had she made that claim in petitioner’s form_8857 in petitioner’s form or in petitioner’s appeal during respondent’s administrative proceedings to consider petitioner’s claim to relief under sec_6015 the first time that petitioner claimed that intervenor’s alleged abuse prevented her from challenging the erroneous items in question for fear of intervenor’s retaliation was in the amended petition that the court allowed her to file after the date telephonic conference in which it had advised the parties’ respective counsel inter alia that it would deny respondent’s motion for summary_judgment without prejudice on the record before the court the court finds that petitioner has failed to carry her burden of establishing that as a result of intervenor’s alleged abuse she was not able to challenge the treatment of the erroneous items in question for fear of intervenor’s retaliation on that record the court further finds that petitioner has failed to carry her burden of establishing that she satisfies the seventh thresh- old condition in revproc_2013_34 sec_4 i r b pincite based upon the court’s examination of the entire record before the court the court finds that petitioner has failed to carry her burden of establishing that assuming arguendo that petitioner had carried her burden of establishing that all seven of the threshold conditions were satisfied the court would still find that the factors enumerated in revproc_2013_34 sec_4 i r b pincite weigh against granting petitioner relief under sec_6015 specifically on the record before the court the court finds that petitioner would not suffer economic hardship if relief is not granted petitioner had reason to know of the erroneous items in question that gave rise to the portions of the respective deficiencies for the taxable years and for which she is claiming relief under sec_6015 pursuant to the separation agreement petitioner has a legal_obligation to hold intervenor harmless from any and all obligations relating to her ownership of fwm including tax obligations petitioner benefited significantly from the respective understatements attributable to the erroneous items in question and petitioner has failed to comply with the tax laws for at least one year after the taxable years at issue namely the taxable_year see id she is entitled to relief under sec_6015 with respect to the respective portions of the deficiencies for the taxable years and that are attribut- able to the erroneous items in question the court considers now whether as intervenor maintains the court should impose a penalty on petitioner under sec_6673 and sanction her attorney of record under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or groundless sec_6673 sec_6673 authorizes the court to require any attorney admitted to practice before the court who has multiplied the proceedings in any case unreasonably and vexatiously to pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct the court believes that petitioner instituted and maintained this case primarily for delay the court also believes that petitioner has advanced and maintained a position in this case that is groundless nonetheless the court shall not at this time impose a penalty under sec_6673 on petitioner the court cautions her that she may be subject_to such a penalty if in the future she institutes or maintains a proceeding in this court primarily for delay and or her position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 the court believes that petitioner’s attorney of record multiplied the proceedings in this case unreasonably and vexatiously nonetheless the court shall not sanction him at this time under sec_6673 the court cautions him that he may be subject_to such a sanction if in the future he multiplies the proceedings in any case before this court unreasonably and vexatiously see 115_tc_523 the court has considered all of the contentions and arguments of the parties that are not discussed herein and the court finds them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
